Citation Nr: 0012091	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-05 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
August 1953.  In addition he had periods of active duty for 
training (ACDUTRA) and inactive duty for training in the 
United States Army Reserve (USAR), United States Air Force 
Reserve (USAFR), and Air National Guard (ANG).  

The veteran indicated in his hearing testimony of November 
1992 that he served on active duty with the United States Air 
Force from August 1967 to September 1972.  However, a review 
of his February 1977 separation document indicates that he 
served in the USAR from August 1953 to December 1960, in the 
USAFR from April 1962 to April 1964, and in the ANG from 
April 1964 to July 1965 and from February 1971 to February 
1976.  No period of active duty between 1967 and 1972 is 
documented.  

The veteran filed his original claim for service connection 
for residuals of a left knee injury in November 1991.  By a 
rating action in April 1992, the Regional Office (RO) denied 
the claim and the veteran appealed.  In October 1995, the 
Board of Veterans' Appeals (Board) denied entitlement to 
service connection for a left knee disorder.  In February 
1996, the veteran requested that his claim for service 
connection for a left knee disorder be reopened.  In March 
1996, the RO found that new and material evidence adequate to 
reopen the claim had not been submitted.  The veteran did not 
initiate an appeal from that rating action.  

In November 1997, the veteran again requested that his claim 
for service connection for a left knee disorder be reopened.  
By rating action in December 1997, the RO denied reopening of 
the claim on the basis that new and material evidence 
sufficient to reopen the claim had not been submitted.  The 
veteran filed a notice of disagreement with the decision in 
March 1998.  He was provided a Statement of the Case, which 
was followed by his substantive appeal to the Board.  


FINDINGS OF FACT

1.  The Board denied service connection for a left knee 
disorder in October 1995.  

2.  In March 1996, the RO denied the veteran's request to 
reopen the claim of entitlement to service connection for a 
left knee disorder, and he did not appeal that determination.  

3.  The March 1996 decision by the RO became final in the 
absence of a timely appeal.  

4.  Evidence received since the March 1996 decision by the 
RO, when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue at 
hand, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the March 1996 final RO decision 
denying reopening the claim for service connection for a left 
knee disorder is not new and material; the veteran's claim 
may not be reopened.  38 U.S.C.A. § 5108, 7103 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records for the veteran's period of 
active duty between 1952 and 1953 are not available for 
review.  However, when the veteran was examined in January 
1962, March 1964, and January 1971, for Reserve purposes, the 
lower extremities were normal, and his recorded medical 
history on those occasions was negative for any knee 
complaints.  

A clinical record reflects that the veteran injured his left 
knee in April 1974 after jumping from a truck bed during an 
exercise.  It was noted he did not fall, strike his knee or 
experience locking.  The next morning he awoke with some pain 
and swelling about the knee.  On examination, there was full 
range of motion.   There was no evidence of ligament 
disruption.  There was a small suprapatellar effusion.  
Stress revealed articular crepitation.  The veteran provided 
the history of injury to the left knee years earlier in the 
"infantry-like basic training."  It was noted that he was 
a military pole climber, an occupation that has some 
possibility of lateral meniscus damage.  An X-ray was 
interpreted as showing no gross evidence of fracture.  There 
were changes of degenerative disease, with narrowing and 
hypertrophic bone formation around the joint margins and 
tibial spines.  An orthopedic consultation was suggested to 
determine what acute and chronic disabilities were present.  

In February 1978, Frank R. Noyes, M.D., reported that the 
veteran had bilateral patello femoral arthritis and possibly 
a medial meniscus abnormality.  Dr. Noyes reiterated that the 
veteran had severe patello femoral arthritis in January 1980.  

In August 1990, John E. Turba, M.D., reported that the 
veteran had injured his left knee when he got up quickly to 
answer his door.  He felt a catch in his knee.  He could not 
straighten it out.  He pushed on the inside of the knee and 
something went back into place.  Since then, he had had 
decreased pain.  His past medical history was that he had 
injured his left knee more than 35 years earlier while in 
service when he jumped off a truck and noted acute swelling.  
X-rays revealed complete collapse of the medial joint space 
with walking bone on bone.  Marked spurring was also present.  

In September 1990, Dr. Noyes reported that the veteran had 
been referred by Dr. Bondoc.  There was a diagnosis of 
bilateral degenerative joint disease of the knees.  Dr. Noyes 
reported that this was worse on the left than the right.  

On VA orthopedic examination in March 1992, the veteran 
reported that he had gradually developed pain in the left 
knee which had steadily become worse.  He also reported 
having pain in the right knee.  No reference was made to any 
specific knee injury.  There was a diagnosis of bilateral 
arthritis of the knees, which was worse on the left.  

In June 1992, Antonio S. Bondoc, M.D., reported that the 
veteran has a history of injury to the left knee while he was 
in the service.  Reportedly, he jumped out of a truck and 
tore a meniscus at Camp Polk, Louisiana, in 1953.  He was 
discharged following eight weeks of conservative treatment.  
He saw an orthopedic surgeon, Dr. Duffy, who recommended a 
total knee replacement, which was refused.  The veteran 
joined the Air Guard in 1967 aggravating the injury when he 
again jumped out of a truck.  The veteran was being seen for 
degenerative joint disease with pain.  

In November 1992, the veteran testified during a hearing at 
the RO that he had injured his knee initially jumping off a 
truck while in the Army at Camp Polk, Louisiana, in 1953.  
The veteran testified that he also injured his knee in April 
1974.  In response to questioning regarding the notation in 
the treatment record that he was to have an orthopedic 
examination, he responded that he was never informed of this 
and never had an examination.  All the physicians he had seen 
had diagnosed arthritis of the left knee, which he attributed 
to his service duties and injuries.  

In October 1995, the Board considered the veteran's appeal 
for service connection for a left knee disorder, based on the 
above listed evidence.   In the October 1995 decision, the 
Board concluded that there was no convincing evidence 
relating post-service findings of left knee pathology to 
active duty.  The Board viewed the overwhelming weight of 
probative evidence as reflecting that a left knee disability, 
including arthritis, was not present for many years after 
active service and was preceded by additional injuries 
unrelated to service.  Accordingly, the Board denied service 
connection for a left knee disorder.

In February 1996, the veteran requested that the RO reopen 
his claim for service connection for a left knee disorder.  
The veteran offered a statement from the finance officer of 
his company relief association and copies of medical 
treatment reports from 1972 as evidence not previously 
available.  This evidence and that described below is all 
evidence which was not previously available for review by the 
RO or by the Board in its 1995 decision.  The report from the 
finance officer reflects that the veteran received weekly 
benefits from May 1, 1974, to June 1, 1974, for an injury 
which occurred while on leave for reserve training.  The 
medical records submitted in February 1996 are from 
Cincinnati General Hospital and reflect that in March 1972 
the veteran was placed in a cylinder cast and had effusion of 
the left knee with joint line tenderness and range of motion 
from 0 to 45 degrees.  The injury was related to playing 
handball.  On a subsequent examination the impression was 
questionable left external meniscus tear.  An x-ray showed 
several small calcific densities within the joint space.  It 
was noted that he had had pain on standing even before the 
injury.  

By a rating action in March 1996, the RO found that new and 
material evidence adequate to reopen the claim for service 
connection for a left knee condition had not been submitted.  
The RO concluded that there was no reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome of the 
previous decision to deny service connection for a left knee 
disorder.  The veteran did not initiate an appeal from that 
decision.  

In November 1997, the veteran again requested that his claim 
for service connection for a left knee disorder be reopened.  
He submitted evidence which had not been previously available 
for review by the RO, or when the Board made its decision in 
October 1995, offering it in support of his attempt to reopen 
the claim for service connection for a left knee disorder.  

A medical report received by the RO in November 1997 reflects 
that John E. Turba, M.D., examined the veteran in June 1996.  
The physician noted that the veteran gave a very extensive 
history of injury to his left knee, including that he jumped 
off a truck while in the service in 1953 causing his knee to 
become acutely swollen and resulting in him being told that 
he had a cartilage injury; that in 1974 he was on active 
reserves and had another serious episode of swelling and pain 
over the inside of his left knee after he jumped from a 
truck.  In 1978 Dr. Frank Noyes had told him that his knee 
was very arthritic and in 1990 he was seen for another  
injury to his left knee which occurred at home.  The 
impression on examination was severe degenerative arthritis 
of the left knee.  Dr. Turba opined that based on the 
accuracy of the history, which the physician had no reason to 
disbelieve, the veteran sustained a significant injury to his 
medial meniscus in 1953; that it never healed with reinjury 
in 1974; and that this certainly could lead to progressive 
changes present in the knee joint.  

In November 1997, Antonio S. Bondoc, M.D., forwarded a 
statement that July 1996 X-rays of the veteran's left knee 
revealed severe degenerative changes with complete collapse 
of the medial joint space.  Dr. Bondoc opined that the 
condition was a post-traumatic degenerative change related to 
the veteran's injuries while on active duty in 1953 and while 
on Reserve duty in 1974.  

In a July 1997 statement which was received by the RO in 
November 1997, an individual who reported being a member of 
the veteran's National Guard Group, recalled that the veteran 
injured his left knee during a training exercise in April 
1974.  

During a hearing at the RO in October 1998, the veteran 
testified that he injured his knee in 1974 during two weeks 
of summer camp; that he never saw an orthopedist, although 
one was reportedly recommended; that all he did was take pain 
pills; and that when he returned from the camp he went for 
treatment from Dr. Edward Miller.  He testified that he never 
hurt his knee other than in 1974, 1953, and 1990 when he 
jumped up and hurt it.  The veteran further testified that 
Dr. Miller was his regular doctor; that he saw him regularly 
through the years; and that Dr. Miller had a complete office 
file on him.  

In July 1998, Edward H. Miller, M.D., reported that the 
veteran had been his patient since April 1974; that the 
veteran has post-traumatic osteoarthritis of the left knee; 
and that this resulted from an injury sustained during 
military service when he jumped off the back of a truck.  

In September 1998, Dr. Miller reported that the veteran had 
been his patient since 1974 when he was treated for a knee 
injury that resulted from his jumping off the back of a 
truck; that treatment had continued over the years; and that 
the veteran has a post-traumatic type of arthritis which was 
related to the knee injury for which he was treated in 1974.  

In March 1999, the RO wrote to Dr. Miller noting that he had 
reported treating the veteran initially in 1974.  The RO 
requested that Dr. Miller furnish his clinical records dating 
from when he first began treating the veteran in 1974.  

In April 1999, Dr. Miller provided treatment records from 
October 1997 to September 1998.  The report for October 1997 
begins: "The patient was seen here many years ago."  


Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Also, if a condition noted during service 
is not shown to be chronic, then a continuity of 
symptomatology after service generally is required for 
service connection. 38 C.F.R. § 3.303(b) (1999).  Active 
service is defined, in part, to include active duty and any 
period of ACDUTRA during which the individual was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty.  38 U.S.C.A. § 101 (24) (West 1991).  Service 
connection is warranted for disability resulting from disease 
or injury that was incurred in or aggravated while performing 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

A chronic disease, such as arthritis, will be presumed to 
have been incurred in service if the period of service was 
over 90 days and the condition was manifested to a disabling 
degree within one year of separation.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Neither the presumption of soundness on entrance into 
service, nor the presumption of service incurrence for 
arthritis manifest to a compensable degree within the year 
after service, applies when service was ACDUTRA.  Paulson v. 
Brown, 7 Vet. App. 466 (1995); Biggins v. Brown, 1 Vet. App. 
474 (1991). 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period 
(presumptive periods do not apply to ACDUTRA; See Biggins 
477-478 (1991)), continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495- 97 (1997).  

When the veteran filed his original claim for service 
connection in November 1991, he reported that he sustained a 
left knee injury in 1953, and that he reinjured the knee in 
May 1976.  More recently, the veteran contends that he 
injured his knee both during his active duty in 1953 and 
while jumping from a truck during performance of active duty 
for training in 1974.  He further argues that he has required 
regular treatment for this disorder since service as 
confirmed by statements from his treating physicians, and 
that a grant of service connection for left knee disability 
is warranted.  

The Board denied entitlement to service connection for a left 
knee disorder in October 1995.  In March 1996, the RO denied 
the veteran's request to reopen the claim on the basis that 
new and material evidence was not presented.  That decision 
became final when it was not appealed within a year.  38 
U.S.C.A. § 7105.  In order to reopen a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  

In this case, the newly submitted medical records from the 
veteran's private physicians confirm that the veteran has a 
diagnosis of left knee osteoarthritis and that he has 
received treatment for this.  All of these documents are 
"new" in the sense that they did not exist when the Board 
made its October 1995 decision, and the RO found in March 
1996 that no new and material evidence sufficient to reopen 
the claim had been submitted.  However, the medical records 
are not material for the purposes of 38 U.S.C.A. § 5108 
because they are cumulative of evidence previously considered 
by the RO.  These clinical reports merely confirm the fact 
that the veteran has left knee osteoarthritis, that he 
receives treatment, and that he has provided the history that 
the origin of the arthritis was injuries sustained during 
active and reserve training service.  The United States Court 
of Veterans Appeals (Court) has held that bare transcription 
of history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Also, any clinical evidence which relied solely 
on the veteran's oral history without reference to his 
service medical records cannot be considered competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112-113 
(1999), citing Le Shore v. Brown.  

In comparing the evidence available at the time of the prior 
decisions with that subsequently presented, the pertinent 
factual situation regarding the claim for service connection 
remains essentially the same.  Although the veteran may well 
have sustained a left knee injury during active duty service 
in 1953, no residuals of such an injury were shown present 
when the veteran was examined in January 1962, March 1964, 
and January 1971, for Reserve purposes.  The lower 
extremities were normal on those physical examinations 
leading to conclusion that any knee injury incurred during 
active service ending in 1953 resolved prior to 1962, and 
that the veteran's knees were normal as late as January 1971.  
The report of a left meniscus tear contained in the 1972 
treatment records is also quite pertinent.  That report 
reflects treatment for an acute left knee injury which was 
incurred while playing handball.  It is clearly inconsistent 
with the veteran's claim.  There is no reference to any 
military activity being involved in the incident, and the 
records establish that the veteran had a significant left 
knee injury, which he had not previously mentioned, following 
several normal examinations and about two years before the 
incident during training duty which he had previously claimed 
as the cause of his disability.  Based on this evidence, the 
reported knee injury during ACDUTRA performed by the veteran 
in April 1974 simply cannot be viewed as establishing the 
incurrence of the disability.  Recall that while disease or 
injury incurred or aggravated during ACDUTRA does warrant 
service connection, the presumption regarding soundness at 
entry does not apply to periods of ACDUTRA.  

The Board would also note that the finding of degenerative 
disease in the knee on x-rays in April 1974 establishes that 
arthritis was present at that time.  Degenerative bone change 
is the essential definition of arthritis.  However, it is 
inconceivable that the veteran developed degenerative 
disease, with narrowing and hypertrophic bone formation 
around joint margins and tibial spines, as the result of the 
jump from the truck in April 1974.  Those degenerative 
changes must have been present prior to 

the incident.  However, a question arises as to whether the 
veteran's arthritis was aggravated during his period of 
ACDUTRA in 1974.  A preexisting disease will be considered to 
have been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).  However, temporary or intermittent 
flare-ups during service of a preexisting condition are not 
sufficient to be considered aggravation in service, unless 
the underlying condition, as contrasted to symptoms, is 
worsened. Hunt v. Derwinski, 1 Vet. App. 292 (1991).  There 
is no objective evidence that there was aggravation, a 
permanent increase in severity, of the preexisting disability 
due to the veteran jumping from the truck.  

Specifically, the prior disallowance by the Board in October 
1995 was based on the fact that, although the veteran has 
consistently claimed a left knee injury in 1953, the reports 
of physical examinations in 1961, 1964, and 1971 reflected 
that the lower extremities were normal and that the veteran 
had no knee complaints as late as 1971.  Evidence received 
since the 1995 decision by the Board and after the March 1996 
decision by the RO not to reopen the claim, primarily that 
from Dr. Miller, initially suggested that historically the 
veteran received continuing treatment for an injury sustained 
while the veteran was on ACDUTRA in April 1974 from that time 
until the present.  After the veteran testified that he had 
been treated regularly by Dr. Miller since 1974, and the 
physician forwarded a written statement that the veteran has 
left knee arthritis and was initially treated in 1974, the RO 
requested supporting evidence from the physician.  When Dr. 
Miller forwarded his office treatment records, he produced 
none earlier than October 1997, and that initial entry 
reflects that the veteran had not been seen for many years.  

The new medical records submitted are not material to 
reopening the claim because none of the cited evidence alters 
in any substantial way the factual predicate for the decision 
by the Board made in October 1995, or the decision by the RO 
in March 1996 that no new and material evidence sufficient to 
reopen the claim had been submitted.  The new evidence 
submitted is not material in that none of the evidence offers 
a new competent opinion supported by objective evidence 
addressing whether the veteran has chronic left knee 
disability of service origin.  None of the evidence 
substantiates the existence of chronic knee disability 
related to active service, or the development of arthritis 
within a year of separation from active service, and none of 
it shows the incurrence or aggravation of a chronic left knee 
disability during the veteran's 1974 performance of ACDUTRA.  

Admittedly, clinicians have opined that the veteran's current 
left knee disability had its onset with injuries in 1953 and 
1974, however, inasmuch as no supporting clinical treatment 
records have been forwarded, it is clear that the physicians' 
opinions are based on the history provided by the veteran.  

The medical records or opinions recently submitted which are 
duplicative of those previously considered by adjudicators 
are not new, and hence, they cannot be so significant that 
they must be considered in order to fairly decide this case.  
Similarly, medical evidence reflecting that the veteran 
currently has the claimed disorders or that treatment is 
required does not suffice as those facts were previously in 
evidence.  Likewise, the opinions by Dr. Miller in 1999, 
merely rehash what was offered in letters dating much 
earlier, opinions which were previously rejected.  As such, 
Dr. Miller's statements are cumulative, and not new.  

Dr. Turba has clearly indicated that his opinion is based on 
the history provided by the veteran.  Dr. Bondoc also related 
the veteran's current post-traumatic changes to injuries in 
1953 and 1974 based solely on the veteran's history 
apparently, in light of the fact that no earlier treatment 
records have been forwarded by the physician.  Again, 
regarding all the evidence that provides a bare transcription 
of history, this does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. LeShore v. Brown.  

The overwhelming weight of probative evidence reflects that 
left knee disability, including arthritis, was not present 
for many years after the veteran's active service; that 
arthritis of the left knee shown on the day the veteran 
jumped from a truck in April 1974 did not have its inception 
at that time; and that there was no increase in severity of 
the disorder during the ACDUTRA, inasmuch as no objective 
evidence of worsening of the condition, or of treatment 
required for knee disability consistently thereafter has been 
submitted.  Under these circumstances, service connection for 
a left knee disorder is not warranted.  

Thus, in comparing the evidence now of record with that 
available to the Board in 1995 and the RO in March 1996, the 
Board must conclude that the evidence, although new, is not 
material in that it does not change the basic facts of the 
case.  That is, chronic knee disability resulting from injury 
was not shown present during any period of active service, 
and the arthritis diagnosed during ACDUTRA was not incurred 
or aggravated therein.  

It is apparent that the appellant firmly believes that the 
left knee disorder for which service connection is claimed is 
due to service.  Notably, however, while the statements from 
the veteran are new, they are immaterial because they do not 
constitute competent evidence upon which to suggest that the 
appellant's military service caused or aggravated his claimed 
disorder.  Also, statements from service colleagues do not 
provide the factual predicate needed to reopen the claim.  
The reason for this is that lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  While the veteran and his lay witness are certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, a lay witness cannot provide the required 
medical nexus between any claimed disorder and service.  
Hence, a lay opinion is insufficient to reopen this claim.  
The veteran's hearing testimony supports the conclusion that 
he sustained an injury in 1974, a fact adequately confirmed 
by the medical records.  However, his conclusions as to the 
relationship between the injury and any current disability go 
towards a medical question.  As the veteran is not a medical 
professional, his conclusions in this regard cannot be given 
any probative weight. Grottveit  v. Brown, 5 Vet.App. 91 
(1993).

Therefore, the Board concludes that the necessary competent 
evidence of a nexus between the current left knee disorder 
and the veteran's period of active military service on either 
a direct or presumptive basis, or for direct incurrence or 
aggravation while performing ACDUTRA, as applicable, has not 
been provided.  Hence, the evidence submitted since the last 
final decision is not new and material.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim. See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.  

The benefit of the doubt doctrine does not need to be applied 
in this case because the appellant has not fulfilled his 
threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a left 
knee disorder, the appeal is denied.  




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 


